Citation Nr: 1548130	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  98-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen a claim for service connection for hypertension and denied service connection for psychiatric disability. 

In a May 2007 decisions, the Board reopened and denied the claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court issued a memorandum decision vacating and remanding the denial of service connection. 

Following a February 2010 remand, the Board again denied entitlement to service connection for a psychiatric disability in a January 2013 decision.  The Veteran appealed and in September 2013, the Court granted a joint motion for remand.  The Board remanded the case to the RO in March 2014.

As described in March 2014, the Veteran testified in an earlier hearing before a Veterans Law Judge who is no longer employed by the Board.  Although the Board offered another opportunity for a hearing in March 2002, the Veteran did not timely respond.  Hence, a new hearing is not in order.

The Board acknowledges that the issues of entitlement to service connection for a skin disorder, to include acne, increased ratings for tinnitus and bilateral hearing loss, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board observes that the Veteran's power of attorney in favor of the attorney listed above is limited to only those issues listed above, and the issue of service connection for a skin disorder to include acne.  As a result, the Veteran's prior, general power of attorney remains in effect as to the issues of entitlement to increased ratings for bilateral hearing loss and tinnitus, and entitlement to a total disability rating based on individual unemployability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

Of record is a diagnosis of PTSD by a psychiatrist, and a positive nexus to an incident reported as occurring in service.  Specifically, the Veteran asserts that he was falsely accused of raping a German woman while stationed in Kaiserslautern, Germany.  He reported that this false accusation occurred in 1962 or 1963, and resulted in his arrest and interrogation.  He reports undergoing a polygraph test and being incarcerated for two to three days before being released.  

This case turns on whether or not the in-service incident occurred.  Specifically, the Board must decide whether there is credible supporting evidence that the claimed in-service stressor event occurred.  As a matter of law the appellant's lay testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board finds that further development is necessary.  Assuming the aforementioned arrest, interrogation, polygraph testing and incarceration was by a member of the Army Criminal Investigation Division (CID), a likelihood exists that Federally-held records would have been developed throughout the criminal investigation and created in conjunction with the Veteran's purported in-service stressor.  Therefore, a request to the CID for all relevant records pertaining to the Veteran is necessary.  This remand will also provide the Veteran an opportunity to submit any records that independently support his allegation that he was arrested and interrogated concerning an accusation of rape while in Germany.  

Finally, the March 2014 Board remand requested that the VA examiner provide an opinion addressing the etiology of any and all diagnosed psychiatric disorders.  Although the Veteran was provided a November 2014 VA examination that discussed his PTSD, an addendum is required so that the examiner can address other VA diagnoses during the course of his appeal.  The Board notes that in addition to his diagnosed PTSD, the record shows that the Veteran has been diagnosed with a depressive disorder, dysthymic disorder, anxiety disorder, and psychosis not otherwise specified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to submit any additional documents that support that his claimed stressor occurred.  The Veteran should understand that his lay testimony alone cannot establish the occurrence of a non combat stressor.

2.  Contact the U.S. Army Crime Records Center at 27130 Telegraph Road, Quantico, VA 22134 and request they provide any records pertaining to the Veteran's alleged stressor event.  This includes, but is not limited to securing any investigative reports, prison records, polygraph and interrogation findings, etc.   If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Access to the Veteran's Virtual VA and VBMS file must be provided to the VA psychiatrist who conducted the November 2014 VA examination, or if unavailable, then another VA psychiatrist.  After reviewing all of the evidence of record, the psychiatrist must:

(a) identify each acquired psychiatric disability entity found.  If no acquired psychiatric disability is diagnosed, reconcile that conclusion with the medical evidence in the record, to include previous diagnoses such as a depressive disorder, a psychosis not otherwise specified, a dysthymic disorder, and an anxiety disorder.

(b) identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD) diagnosed.  For each diagnosed acquired psychiatric disorder the examiner must opine whether it is at least as likely as not, i.e., there is a 50 percent or better probability, that such disability was incurred in or caused by the Veteran's active service to include as due to an event in service?

Any and all opinions offered must be accompanied by a fully explanatory rationale.  The psychiatrist should discuss the Veteran's mental health history, to include depression reported in service treatment records.

4.  Thereafter, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be issued and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




